Confidentiality of the Attorney General’s
Communications in Counseling the President
[The follow ing m em orandum exam ines the scope of confidentiality accorded the Attorney G en eral’s
com m unications with the President, and the extent to which those com m unications m ay be
shielded from com pulsory disclosure to M em bers of Congress, the courts, and mem bers o f the
public. It considers the dual nature o f the Attorney G eneral’s role as Cabinet mem ber and as
principal legal adviser to the President, and extends to the broader question of the confidentiality of
the deliberative m aterials generated by the Attorney General and those w ho assist him . The
m em orandum discusses the applicability of the doctrine of executive privilege, and the appropriate
circum stances for its invocation. It also analyzes the scope of the deliberative process and attom eyclient privileges under the Freedom o f Inform ation A ct, and o f the traditional governm ental
evidentiary privileges and their statutory counterparts.]

August 2, 1982
MEMORANDUM FOR THE ATTORNEY GENERAL
You have asked this Office to advise you regarding the scope of confidentiality
accorded your communications with the President in your role as Attorney
General. Your inquiry focused particularly on the extent to which legal advice
rendered by you to the President may be shielded from compulsory disclosure to
Members of Congress, the courts, and members of the public. Our analysis of
these issues includes the broader subject of the confidentiality of the deliberative
materials generated by you, and those who assist you, in the performance of your
responsibilities as adviser to the President. We also discuss briefly certain
privileges which protect other communications generated by the Department of
Justice in the course of performing its duties.
Any discussion of the confidential nature of the Attorney General’s communi­
cations with the President must begin with a recognition of the dual counseling
functions performed by the Attorney General. The Attorney General serves as
both a Cabinet adviser and the principal legal adviser to the President.1 As a
member of the President’s Cabinet, the Attorney General maintains a close and
confidential advisory relationship with the President over a broad range of policy
issues, including the highest and most delicate affairs of state. See, e.g., Rankin,

1 In 1828 Attorney General Wirt described the Attorney General as "confidential law adviser to the Executive
branch of the government ” See H Cummings a ndC . McRirland, Federal Justice 91 (1937). In two lengthy essays
analyzing the executive departments and the Attorney General in particular, former Attorney General Cushing
described the department heads as the President's “constitutional counsellors,” his "political or confidential
ministers,” and his “ constitutional advisers.” 7 Op. Att’y Gen 453 (1855). 6 Op. Att’y Gen. 326 (1854)

481

Assistant Attorney General, Office of Legal Counsel, “ Memorandum for the
Attorney General re: Secrecy of Cabinet Proceedings and Papers” (Oct. 15,
1954). This advisory relationship to the President, a relationship shared by all
members of the President’s Cabinet, is constitutionally based. Article II, § 2, of
the Constitution provides that the President
may require the Opinion, in writing, of the principal Officer in
each of the executive Departments, upon any Subject relating to
the Duties of their respective Offices. . . .
With respect to the Attorney General, this constitutional duty was carried over
into statute by § 35 of the Judiciary Act of 1789, 1 Stat. 93, which required the
Attorney General “ to give his advice and opinions upon questions of law when
required by the President of the United States.” This provision is now codified in
28 U .S.C . § 511.2
We note, as a preliminary matter, that the confidentiality of the communica­
tions discussed herein cannot be analyzed without consideration of the contents
of the communications, including the identities of the persons generating the
communications and the persons to whom they are addressed, as well as the
identities of the persons seeking disclosure. Generally speaking, however, the
conclusions reached in this memorandum, and discussed in detail below, are as
follows:
1.
The President may assert an arguably absolute executive privilege against
the Legislative Branch and in the courts to protect from disclosure communica­
tions involving military, diplomatic, or national security secrets;3 a qualified
2 The original language o f § 35 of the 1789 Judiciary Act has remained virtually intact through subsequent
codifications o f the provision. See 28 U.S C. § 511 (1976), which provides:
The Attorney G eneral shall give his advice and opinion on questions of law when required by the
President.
3 SeeH alkin v. H elms, 598 F.2d 1 (D.C. Cir. 1978), holding that *‘[t]he state secrets privilege is absolute!,]" id. at
7, but permitting the district court to examine a classified affidavit in camera, in order to satisify itself of the validity
of the claim o f privilege with respect to the underlying classified information
A lthough the Suprem e Court has not stated expressly that the privilege for military, diplomatic, and national
security secrets is absolute, it has used very strong language to this effect. See, e.g ., the C ourt’s suggestion in
U nited States v. Nixon. 418 U .S. 683, 711 (1974), that even in camera examination of documents may be
inappropriate when a court is satisfied, “ from all the circumstances o f the case,” that there exists a reasonable
danger of disclosure o f military, diplomatic, o r national security secrets'
As to the areas of A rt. II duties [involving military or diplomatic secrets,] the courts have
traditionally shown the utmost deference to Presidential responsibilities In C. & S. A ir Lines v.
Waterman S. S. Corp.. 333 U.S 103, I I I (1948) [(emphasis added)], dealing with Presidential
authority involving foreign policy considerations, the Court said:
“ The President, both as Commander-in-Chief and as the Nation's organ for foreign affairs, has
available intelligence services whose reports are not and ought not to be published to the world. It
would be intolerable that courts, w ithout the relevant information, should review and perhaps
nullify actions c f the Executive taken on information properly held secret.”
In U nited States v. Reynolds. 345 U.S. 1 [,10] (1953), . . . the Court said:
“ It may be possible to satisfy the co u rt, from all the circumstances of the case, that there is a
reasonable danger that compulsion of the evidence will expose military matters which, in the
interest of national security, should not be divulged. When this is the case, the occasion for the
privilege is appropriate, and the court should not jeopardize the security which the privilege is
meant to protect by insisting upon an examination c f the evidence, even by the judge alone, in
chambers."
418 U .S . at 710-11 (emphasis added). See also United States v. Reynolds, 345 U .S. 1 (1953):
In each case, the showing of necessity [for access to the documents] which is made will determine
C ontinued

482

executive privilege may be claimed to protect law enforcement investigatory files
and sensitive deliberative communications between the Office of the President
and the Attorney General’s Office, as well as staff communications within the two
offices which are reflective of the deliberative process. The President customarily
reserves exclusively to himself the power to assert the claim of executive
privilege against Congress.4 However, the Attorney General, as “ head of [an
executive] department which has control over the matter,” may, after personal
consideration of the matter, invoke the privilege against others in court. United
States v. Reynolds, 345 U.S. 1, 8 (1953).5
2. The Attorney General may assert a “ deliberative process” privilege pur­
suant to exemption 5 of the Freedom of Information Act, 5 U.S.C. § 552(b)(5),
to withhold from the public nonfactual deliberative communications; absent a
breach of the confidentiality of the privileged communication, the President, or
the Attorney General on his behalf, may assert the attomey-client privilege
pursuant to exemption 5 of the Freedom of Information Act, 5 U .S.C .
§ 552(b)(5). Similarly, absent a waiver of the privilege, the Attorney General
may assert the common-law privilege for attomey-client communications, which
has been codified in Rule 501 of the Federal Rules of Evidence, and Rule 26 of
the Federal Rules of Civil Procedure, to protect from disclosure in litigation
certain confidential communications of a legal advisory nature which were
prepared for the Office of the President.
3. Finally, this memorandum addresses the traditional “ governmental” evi­
dentiary privileges which, although available to the Attorney General, only
how far the court should probe in satisfying itself that the occasion for invoking the privilege is
appropriate Where there is a strong showing of necessity, the claim of privilege should not be lightly
accepted, but even the most compelling necessity cannot overcome the claim c f privilege i f the court
is ultimately satisfied that military secrets are at stake.
345 U.S. at 11 (footnote omitted) (emphasis added). See generally Daniel. Assistant Attorney General, Civil
Division, “ Memorandum to All Civil Division Attorneys re' Asserting Claims of Official Governmental Privilege in
Litigation" (Nov. 1980); Rehnquist, Assistant Attorney General, Office of Legal Counsel. “ Testimony on
Executive Privilege before the Senate Judiciary Subcommittee on Separation of Powers’* (Aug 4, 1971). C f
AmertcanCivil Liberties Union v. Brown, 619 F. 2d 1170 (7th Cir. 1980) (en banc), and H al kin v. H elms. supra, both
construing Reynolds, supra, and Nixon, supra, to permit in camera examinations of documents for which the state
secrets privilege was claimed in certain exceptional circumstances. American Civil Liberties Union, supra, held
that a litigant's strong showing of need, e.g., that withheld documents were critical to substantiate a claim of
constitutional violation, may compel the district court to conduct in camera review of documents allegedly covered
by state secrets privilege in order to determine whether they are properly classified
4 This limitation on the exercise of the privilege against Congress stems from a practice instituted by Presidents
Kennedy and Johnson, that “ Executive privilege can be invoked only by the President and will not be used without
specific Presidential approval.’’ letter from President Kennedy to Congressman Moss (Mar 7, 1962), and
formalized in President N ixon’s “ Memorandum for the Heads of Executive Departments and Agencies” (Mar. 24,
1969) To date, subsequent administrations have followed this practice. See Olson, Assistant Attorney General,
Office of Legal Counsel, “ Memorandum to the Attorney General re: Executive Privilege” (Oct 9,1981); Harmon,
Assistant Attorney General, Office o f Legal Counsel, “ Memorandum to All Heads of Offices, Divisions, Bureaus
and Boards of the Department of Justice" (May 23,1977). See generally Common Cause v. NRC, 674 F. 2d 921,935
(D.C. Cir 1982) (dictum to the effect that only the President may assert executive privilege).
5 Although assertion o f the state secrets privilege clearly requires that the claim be made by the head of an agency,
the case law governing other claims of executive privilege in litigation is not settled with respect to who must assert
the privilege. Compare Union Oil v Morton. 56 F.R.D 643 (C.D. Cal 1972); FTC v. Bramman, 54 F.R.D. 364
(W.D. Mo 1972); (recognizing claims made by persons other than agency heads), with Anchem Products v. GAF
C orp, 64 F.R.D. 550 (N.D. Ga 1974); Carter v Carlson, 56 F.R D. 9 (D.D.C. 1972) See also Daniel, “Asserting
Claims of Official Governmental Privilege in Litigation," supra note 3 (recommending that all claims of govern­
mental privilege in litigation, other than those relating to the informant’s pnvilege, be formally asserted by the heads
of agencies).

483

rarely would be applicable to his communications with the President. These
privileges, which have analogues in the Freedom of Information Act, protect
(a) confidential information which certain employees or members of the public
are required to report on government records, (b) the identity of government
informants, and (c) certain law enforcement investigatory files.6

I. Executive Privilege
The doctrine of executive privilege defines the constitutional authority of the
Executive Branch to protect documents or information in its possession from
public disclosure and from the compulsory process of the Legislative and Judicial
Branches. See Rehnquist, Assistant Attorney General, Office of Legal Counsel,
Testimony on Executive Privilege Before Senate Judiciary Subcommittee on
Separation of Powers (Aug. 4, 1971). Executive privilege protects material the
disclosure of which would significantly impair the conduct of foreign relations,
the national security, or the performance of the Executive’s lawful duties.7 It also
shields confidential deliberative communications which have been generated
within the Executive Branch from compulsory disclosure, in the absence of a
strong showing of need by the branch seeking disclosure that access to the
privileged communications is critical to the responsible fulfillment of its consti­
tutional functions. Nixon v. Administrator of General Services, 433 U.S. 425,
441-55 (1977); United States v. Nixon, 418 U.S. 683, 711-12 (1974); Senate
Select Com m ittee on Presidential Campaign Activities v. Nixon, 498 F.2d 725,
730-31 (D.C. Cir. 1974) (en banc). This privilege is based on the need for
confidentiality of communications among high-level government officials, as
well as the constitutional doctrine of separation of powers, which provides that
each branch of government is “ suprem[e] . . . within its own assigned area of
constitutional duties.” United S tates v. Nixon, supra at 705.
A . Constitutional and Practical B ases c f the Privilege

The necessity for confidentiality in the advisory relationships between Cabinet
advisers and the President, and their respective aides, is of both constitutional
and practical significance. See United States v. Nixon, supra; Senate Select
Com m ittee on Presidential Campaign A ctivities v. Nixon, supra. See also Opin­
ion of the Attorney General for the President, “Assertion of Executive Privilege
in Response to a Congressional Subpoena,” 43 Op. Att’y Gen. ___ , 5 Op.
O.L.C. 27 (Oct. 13, 1981) (hereafter 1981 Attorney General Opinion); Harmon,
Assistant Attorney General, Office of Legal Counsel, “ Memorandum for the
6 See Daniel, “Asserting Claims o f Official Governmental Privilege in Litigation,” supra note 3. See also FOIA
exemption 6, which protects “ personnel and medical files and similar files the disclosure of which would constitute
a clearly unwarranted invasion o f personal privacy,” § 552(b)(6); and exemption 7, which shields certain law
enforcem ent investigatory records, § 552(b)(7).
7 Because the types of communications discussed in this memorandum are less likely to implicate military,
diplom atic, o r national security interests, the qualified privilege for Jaw enforcement files, see n 33 infra, and for
sensitive advisory or deliberative communications, provides a more appropriate focus for our analysis.

484

Attorney General re: The Constitutional Privilege for Executive Branch Deliber­
ations: The Dispute with a House Subcommittee over Documents Concerning
Gasoline Conservation Fee” (Jan. 18, 1981) (hereafter Hannon Memorandum);
Rehnquist Testimony, supra. 8 It is premised on the need to discuss confidential
matters which arise within the Executive Branch and to assist the President in the
discharge of his constitutional powers and duties, by ensuring discussion that is
free-flowing and frank, unencumbered by fear of disclosure or intrusion by the
public or the other branches of government. The President and those who assist
him require candid advice on the wide range of issues which confront the
Executive, and such candid advice may not be forthcoming if Cabinet advisers or
their aides must anticipate disclosure of the advice rendered by them and the
potential public or legislative criticism which might result therefrom.
A unanimous9 Supreme Court in United States v. Nixon, supra, affirmed the
constitutional underpinnings of the privilege, recognizing the “ protection of
communications between high Government officials and those who advise and
assist them in the performance of their manifold duties” as supported by the
doctrine of separation of powers, and by historic practice.10The Court described
this constitutional and historic basis as “ too plain to require further discussion.”
Id. at 705. See also Senate Select Committee, supra. The Court went on to state
that “ human experience teaches that those who expect public dissemination of
their remarks may well temper candor with a concern for appearances and for
their own interests to the detriment of the decisionmaking process.” United
States v. Nixon, supra at 705. Such “ temper[ed] candor” in presidential ad­
visers’ deliberations clearly would impede the President’s performance of his
constitutional duty to exercise the executive powers described in Art. II, § 3 of
the Constitution. See Nixon v. Administrator c f General Services, supra; United
States v. Nixon, supra.
The Supreme Court and lower federal courts have made clear that the presump­
tion of confidentiality accorded presidential communications is intended to
protect not only the substance of sensitive communications between the President
8 See generally Rankin, Assistant Attorney General, Office of Legal Counsel, “ Memorandum for the Attorney
General re. Secrecy of Cabinet Proceedings and Papers” at 3 (Oct 15, 1954)*
[T]he special and perhaps most significant aspect of [Cabinet members’] office is that of trusted
adviser to the C hief Executive in the affairs of the Nation, a relationship which cannot long be
maintained with respect to those feeling themselves at liberty to make unauthorized disclosures of
information imparted to them at Cabinet meetings in strict confidence, and accordingly . . . each
member, to retain the confidence of the President, must constantly bear in mind the overriding need
for scrupulous observance of the secrecy o f Cabinet proceedings and papers
9 Justice Rehnquist did not participate in this decision 418 U.S. at 685
10 The Court noted that the 1787 Constitutional Convention had been conducted by the Framers in complete
privacy, and that the records of the Convention were sealed for more than 30 years thereafter. 418 U S at 705, n 15
See 1 M Farrand,The Records O fThe Federal Convention of 1787, pp. xi-xxv (1911),3 Stat. 475, 15th Cong , 1st
Sess , Res. 8 (1818). See also C Warren, The Making Of The Constitution 134—39 (1937)
The need for confidential deliberations is not unique to the Executive Branch The Framers recognized that some
congressional deliberations would of necessity be privileged from publication. Art. I, § 5, cl 3, or from question­
ing beyond the House or Senate floor, Art. I, § 6, cl I. Similarly, judicial deliberations, as well as discussions
between judges and their law clerks, are undoubtedly privileged, although neither the Executive nor the Legislative
Branches has ever attempted to challenge the nght of courts to withhold such information. See generally Nixon v.
Sirica, 487 F.2d 700, 717 (D C Cir. 1973) (en banc); Soucie v. David. 448 F 2d 1067, 1 0 8 0 -8 1 (D C Cir 1971)
(Wilkey, J., concum ng), Henkin, “ The Right to Know and the Duty to Withhold. The Case of the Pentagon
fcipers,” 120 U. Pa L. Rev 271, 274 (1971)

485

and his advisers but the integrity of the decisionmaking process within the
Executive Branch as well." See Nixon v. Administrator of General Services,
supra; Senate Select Committee, supra; Nixon v. Sirica, 487 F.2d 700 (D.C. Cir.
1973) (en banc). See also 1981 Attorney General Opinion supra; Harmon
Memorandum, supra. It is these concerns which justify the invocation of
executive privilege by the President, or, where appropriate, the heads of ex­
ecutive departments, as well as the “ deliberative process” privilege, which may
be claimed by any federal agency pursuant to exemption 5 of the Freedom of
Information Act, 5 U.S.C. § 552(b)(5), to withhold documents requested by
members of the public.12
B . Lim itations on the Scope c f the Privilege

Notwithstanding the necessity for confidentiality in executive deliberations,
the privilege against their disclosure to Congress and the courts is qualified, in
both scope and application. First, the executive privilege for intragovemmental
deliberations does not protect materials the disclosure of which would not
implicate or hinder the Executive Branch’s decisionmaking processes. United
States v. Nixon, supra. Thus, factual, nonsensitive materials— communications
from the Attorney General which do not contain advice, recommendations,
tentative legal judgments, drafts of documents, or other material reflecting
deliberative or policymaking processes— do not fall within the scope of materials
for which executive privilege may be claimed as a basis of nondisclosure. C f,
e .g ., NLRB v. Sears, Roebuck & Co., 421 U.S. 132 (1975); Taxation With
Representation v. IRS, 646 F.2d 666 (D.C. Cir. 1981); Coastal States Gas Corp.
v. D epartm ent c f Energy, 617 F.2d 854, 866-69 (D.C. Cir. 1980).13
Second, even in cases involving sensitive deliberative materials for which a
claim of privilege may be appropriate, the executive interest in nondisclosure
must be balanced against the needs of the requesting branch before the validity of
the claim of privilege can be determined. It is in these cases of potential conflict
and competing claims of legitimate need by each branch that the separation of
n In its analysis of executive privilege in U nited States v. Nixon, supra, the Supreme Court discussed the role of
confidentiality among presidential advisers and concluded:
The expectation o f a President to the confidentiality of his conversations and correspondence . .
is [grounded on] the necessity for protection of the public interest in candid, objective, and even
blunt or harsh opinions in Presidential decisionmaking. A President and those who assist him must
be free to explore alternatives in the process of shaping policies and making decisions and to do so in
aw ay m any would be unwilling to express except privately. These are the considerations justifying a
presumptive privilege for Presidential communications. The privilege is fundamental to the opera­
tion o f Government and inextricably rooted in the separation of powers under the Constitution.
418 U S. at 708 (footnote omitted).
12 The deliberative process privilege will be discussed infra in part n A.
13 The standard for nondisclosure under a claim of executive privilege is analogous to the “ deliberative process”
privilege codified in the Freedom o f Information Act, 5 U .S.C . § 552(b)(5), which exempts predecisional and
deliberative documents from the general disclosure mandate o f the Act. See generally McClelland v Andrus, 606
F.2d 1278,1287 n .5 4 (D C. Cir. 1979) However, Congress may not expand the public's statutory right todisclosure
under FOIA beyond those limits set, in any given case, by the constitutional doctrine of executive privilege, Soucie
v. David, 448 F.2d 1067, 1071-72, n 9, 1081-83 (D.C Cir. 1971); conversely, because of its constitutional basis
independent of FOIA, Congress may not lim it the scope of executive pnvilege by altering the standards for
disclosure under FOIA. Id.

486

powers principle on occasion must yield to the principles of “ a workable
government” — “separateness but interdependence, autonomy but reciprocity.”
United States v. Nixon, supra at 707 (quoting Youngstown Sheet & Tube C o. v.
Sawyer, 343 U.S. 579, 635 (1952) (Jackson, J., concurring)). These principles
recognize a “ spirit of dynamic compromise” among the coordinate branches
when a conflict in authority arises— a spirit which requires each branch to “ take
cognizance of an implicit constitutional mandate to seek optimal accommodation
through a realistic evaluation of the needs of the conflicting branches in a
particular fact situation.” United States v. AT&T, 567 F.2d 121, 127 (D.C. Cir.
1977). This duty to recognize and accommodate the legitimate needs of the other
branches was examined in its constitutional context by the D.C. Circuit in United
States v. AT&T, id. at 130 (footnote omitted):
[I]t was a deliberate feature of the constitutional scheme to leave
the allocation of powers unclear in certain situations . . . [Thus,]
the resolution of conflict between the coordinate branches in these
situations must be regarded as an opportunity for a constructive
modus vivendi, which positively promotes the functioning of our
system. The Constitution contemplates such accommodation.
Negotiation between the two branches should thus be viewed as a
dynamic process affirmatively furthering the constitutional
scheme.
See also 1981 Attorney General Opinion, supra, 5 Op. O.L.C. at 30 (“The

accommodation required is not simply an exchange of concessions or a test of
political strength. It is an obligation of each branch to make a principled effort to
acknowledge, and if possible to meet, the legitimate needs of the other branch” ).
The more generalized the executive interest in withholding the disputed
information, the more likely it is that the claim of privilege will yield to a
specific, articulated need related to the effective performance by the coordinate
branches of their constitutionally assigned functions. Conversely, the more
specific the need for confidentiality, and the less specific the articulated need of
the requesting branch for the information, the more likely it is that the Ex­
ecutive’s need for confidentiality will prevail. Nixon v. Administrator cf G eneral
Services, supra; United States v. Nixon, supra. See generally 1981 Attorney
General Opinion, supra; Harmon Memorandum, supra. Thus, in determining
whether to assert the privilege, the Executive, in the first instance, must balance
the “ public” interest14 inherent in the “ general privilege of confidentiality of
Presidential communications in performance of the President’s responsibilities”
against the national or public interest in disclosure, as determined by the ability
14 The “ public” interest in nondisclosure derives from the recognized value which accrues to the public from an
effective executive decisionmaking process, supported by the exchange of “ candid, objective, and even blunt or
harsh op in io n s/' U nited States v. Nixon, supra at 708, and fostered by ensuring the confidentiality of such opinions.
Nixon v. Sirica, supra at 717 See also McClelland v. Andrus, 606 F.2d 1278, 1287n.55(D .C Cir 1979) (citations
omitted) (recognizing the “ compelling public [interest in] confidentiality” which is “ [n]owhere
more vitally
involved than in the fidelity of the sovereign’s decision and policy making resources '") See generally Rehnquist
Testimony, supra

487

of the requesting branch responsibly to fulfill its constitutional duties without the
assistance provided by the requested documents. United States v. Nixon, supra,
418 U.S. at 706, 711—712. See Nixon v. Sirica, supra, 487 F.2d at 716-17. In
making such a determination, each document— and the role that it plays in the
decisionmaking process— must be examined individually. Playboy Enterprises
v. Departm ent o f Justice, 677 F.2d 931, 935 (D.C. Cir. 1982); Coastal States,
supra, 617 F.2d at 867.
In the case of Congress, the grant of legislative power in Article I of the
Constitution implies a requirement that Congress have access to pertinent infor­
mation, as well as the authority to summon witnesses and to compel the
production of needed evidence, as a prerequisite to the proper performance of its
legislative function. Jurney v. MacCracken, 294 U.S. 125 (1935); McGrain v.
Daugherty, 273 U.S. 135 (1927). See generally Rehnquist Testimony, supra.
Congress’ duty to investigate and inform itself of matters which may involve the
Executive is very broad, extending “ over the whole range of the national interests
concerning which Congress might legislate or decide upon due investigation not
to legislate.” Barenblatt v. United States, 360 U.S. 109, 111 (1959). See also
E astland v. U nited States Servicemen’s Fund, 421 U.S. 491, 504—07 (1975);
Watkins v. United States, 354 U.S. 178, 187 (1957). See generally Cox, “ Ex­
ecutive Privilege,” 122 U. Pa. L. Rev. 1383, 1426 (1974). This broad-based
power of inquiry includes matters requiring new or remedial legislation, appro­
priations of funds, congressional probes into various governmental departments
to expose corruption, inefficiency, or waste, as well as the administration of
existing laws or proposed statutes. Yet, these very sources of Congress’ power to
obtain information also outline the limits of that power: Congress may only
inquire into those matters on which it may potentially legislate or appropriate— it
may not inquire into those matters “ which are within the exclusive province” of
the Executive or the Judiciary. Barenblatt, supra at 112. See Watkins, supra.
Nevertheless, the validity of a claim of privilege for documents demanded by
Congress in the performance of its legitimate legislating functions, including the
“ oversight” function, can only be determined by balancing the particular inter­
ests of the Legislative and Executive Branches against each other in each case, in
light of the possibility of accommodation. Senate Select Committee, supra .'5
15 See. e g ., 1981 Attorney General Opinion, supra, discussing the relatively weak congressional interest in
obtaining predecisional, deliberative Executive Branch documents in the context of Congress' performance of its
general “ oversight" function, as compared to its consideration o f specific legislative proposals
At the stage of oversight, the congressional interest is a generalized one of ensuring that the laws are
well and faithfully executed and of proposing remedial legislation if they are not. The information
requested is usually broad m scope and the reasons for the request correspondingly general and
vague. In contrast, when Congress is exam ining specific proposals for legislation, the information
which Congress needs to enable it to legislate effectively is usually quite narrow in scope and the
reasons for obtaining that information correspondingly specific. A specific, articulated need for
information will weigh substantially more heavily in the constitutional balancing than a generalized
interest in obtaining information
[Moreover,l the congressional oversight interest will support a demand for predecisional. deliber­
ative documents in the possession of the Executive Branch only in the most unusual circumstances It
is important to stress that congressional oversight of Executive Branch actions is justifiable only as a
means of facilitating the legislative task of enacting, amending, or repealing laws When such
“ oversight’” is used as a means of participating directly in an ongoing process of decisionmaking
C onim ued

488'

Similarly, with respect to judicial functions, an evaluation must be made of the
impact of a successful claim of executive privilege on the ability of the Judiciary
to perform effectively its duties of fair adjudication of controversies and supervi­
sion of grand jury investigations. See United States v. Nixon, supra; Nixon v.
Sirica, supra. As is the case when the privilege is asserted against the Legislative
Branch, if the information withheld by the Executive is “ demonstrably critical to
the responsible fulfillment” of the Judiciary’s functions, a generalized claim of
privilege must fail. Nixon v. Sirica, 487 F.2d at 717 (“the general confidentiality
privilege must recede before the grand jury’s showing . . . that the subpoenaed
[information] contain[s| evidence peculiarly necessary to the carrying out of [its]
vital function.” ). Cf. Senate Select Committee, 498 F.2d at 731.
Notwithstanding these limitations on the scope of the privilege for Executive
Branch communications, it is not essential that the communications for which the
privilege is claimed have been directed to or emanated from the President
himself. See Nixon, “ Memorandum for the Heads of Executive Departments and
Agencies” (March 24, 1969). See also United States v. AT&T, supra; Harmon
Memorandum, supra. The underlying rationale of the privilege to foster robust
and honest debate in the presidential decisionmaking process is as applicable to
Executive Branch advisers both within and outside the immediate Office of the
President as it is to the President himself. The Supreme Court, in United States v.
Nixon, supra, recognized the need for the President “and those who assist him
[to] be free to explore alternatives in the process of shaping policies and making
decisions and to do so in a way many would be unwilling to express except
privately.” 418 U.S. 708 (emphasis supplied). In addition, this office has recently
expressed the view that because of the importance of the executive department
heads and their advisers to the President and his closest advisers in presidential
decisionmaking, it would be “ artificial” to draw a rigid and inflexible line
between the executive departments and the President’s Office, limiting the reach
of the constitutional privilege only to the latter. Harmon Memorandum, supra at
13-14.16 Thus, memoranda prepared by the Attorney General or his assistants
containing legal or policy advice on issues under consideration by the President
and his advisers may be properly encompassed by a claim of executive privilege.
This category of documents would include, for example, staff level advice to
Assistant Attorneys General concerning matters on which the President has
within the Executive Branch, it oversteps the bounds of the proper legislative function Restricted to
its proper sphere, the congressional oversight function can almost always be properly conducted with
reference to information concerning decisions which the Executive Branch has already reached
Congress will have a legitimate need to know the preliminary positions taken by Executive Branch
officials dunng internal deliberations only in the rarest of circumstances.
5 Op O L.C at 29 (citations omitted)
16 Nevertheless, former Assistant Attorney General Harmon’s January 18. 1981, memorandum recognized that
there exist “ differences of degree” of sensitivity inherent in the broad category of executive deliberations. The
memorandum pointed out that in deciding whether to claim the privilege, it is especially important to protect the
integrity of deliberations involving the President himself and his closest advisers.
In accommodating Congress's legitimate need for certain information, the executive branch should
be least willing to reveal deliberations directly involving the President and his closest advisers, and
more willing to disclose material from within the executive departments.
Harmon Memorandum, supra, at 13

489

sought advice, staff level advice to officials in the Office of the President, notes of
middle level staff meetings concerning issues before the President or members of
his staff, and tentative legal judgments or draft policy statements prepared for the
President or his staff.
For purposes of invoking executive privilege, communications from the At­
torney General, qua the President’s chief legal adviser, should be analyzed in the
same fashion as communications from other Cabinet advisers and trusted highlevel officials. Unlike the attomey-client privilege, which focuses exclusively on
communications of a legal advisory nature, executive privilege may be claimed
for any nonfactual, sensitive deliberative communication for which there exists a
sufficiently strong public interest in nondisclosure. While it is unlikely that very
many of the Attorney General’s communications will be in the category of
communications with regard to which claims of privilege are entitled to the
strictest deference, e .g ., military, diplomatic, or sensitive national security
matters, his communications to the President may nevertheless demand greater
confidentiality than those of some other Cabinet advisers, because of the nature of
the Attorney General’s responsibilities to the Executive and his special areas of
expertise, e .g ., legal advice and law enforcement. See Harmon Memorandum,
supra, at 2 6 .17
UK. The Freedom of Information! Act— Exemption 5: The Deliberative
Process Privilege amid the Attonmey-Cliemt Privilege
Exemption 5 of the Freedom of Information Act (FOIA)18 protects from
compulsory disclosure to the public, government materials which are “ inter­
agency or intra-agency memorandums or letters which would not be available by
law to a party other than an agency in litigation with the agency.” 5 U.S.C.
§ 552(b)(5). This exemption thus codifies the traditional common law privileges
afforded certain documents in the context of civil litigation and discovery, see
Fed. R. Civ. P. 26; Fed. R. Evid. 501, including the executive “ deliberative
17 In his memorandum to the Attorney G eneral regarding a congressional subcommittee’s demand for certain
docum ents from the Department of Energy, Assistant Attorney General H annon advised:
[T]o whatever extent the customary attomey-client privilege applies to government attorneys, we
believe that the reasons for the constitutional privilege against the compelled disclosure of executive
branch deliberations have special force when legal advice is involved None of the President’s
obligations is more solemn than his duty to obey the law. The Constitution itself places this
responsibility on him , in his oath of office and in the requirement of article II, section 3 that “ he shall
take care that the laws be faithfully executed " Because this obligation is imposed by the Constitution
itself, Congress cannot lawfully undermine the President’s ability to carry it out. Moreover, legal
matters are likely to be among those o n which high government officials most need, and should be
encouraged to seek, objective, expert advice. As crucial as frank debate on policy matters is, it is
even more important that legal advice be “ candid, objective, and even blunt or harsh,” see United
States v. Nixon, 418 U .S. 683,708 (1974), where necessary. Any other approach would jeopardize
not ju st particular policies and programs but the principle that the government must obey the law. For
these reasons, it is critical that the President and his advisers be able to seek, and give, candid legal
advice and opinions free o f the fear o f compelled disclosure
Harmon M emorandum , supra, at 26
18 While other exemptions to the FOIA occasionally may be applicable to the types of communications discussed
in this memorandum, e g ., the exemption 7 privilege for law enforcement investigatory records, see 5 U.S.C.
§ 552(b)(7) discussed in part III C ., infra, because of the Attorney General’s advisory relationship to the President,
most such communications will come within the privileges embraced by exemption 5.

490

process” privilege, NLRB v. Sears, supra; EPA v. Mink, 410 U.S. 73 (1973);
Taxation With Representation v. IRS, 646 F.2d 666 (D.C. Cir. 1981); the attomeyclient privilege, Brinton v. Department c f State, 636F .2d600,603-04 (D.C. Cir.
1980), cert, denied, 452 U.S. 905 (1981); M ead Data Central v. United States
Department c f Air Force, 566 F.2d 242, 252—55 (D.C. Cir. 1977); and the
attorney work-product privilege,NLRB v. Sears, Roebuck& Co., 421 U.S. 132,
154 (1975); Bristol-Myers Co. v. FTC, 598 F.2d 18 (D.C. Cir. 1978), as applied
to document requests of government agencies from members of the public. See
also Coastal States Gas Corp. v. Department of Energy, 617 F.2d 854 (D.C. Cir.
1980). AH of these privileges encompassed by exemption 5 may be claimed, in
appropriate circumstances, to protect communications between the Attorney
General’s Office and the Office of the President from compulsory disclosure to
members of the press and the general public.19 Nevertheless, even though the
FOIA exemptions noted above are analogous to the common law evidentiary
privileges which have been incorporated by implication into the Act, the stan­
dards for asserting the evidentiary privileges can serve only as a “ rough guide”
to the courts in determining the validity of FOIA exemption claims. This is so
because
decisions as to discovery are usually based on a balancing of the
relative need of the parties, and standards vary according to the
kind of litigation involved. Furthermore, the most fundamental
discovery and evidentiary principle, relevance to the issues being
litigated, plays no part in FOIA cases.
Coastal States, supra, at 862, citing EPA v. Mink, 410 U.S. 73, 86 (1973). See
also Playboy Enterprises v. Department c f Justice, 677 F.2d 931, 936 (D.C. Cir.
1982); M cClelland v. Andrus, 606 F.2d 1278, 1287 nn. 54, 55 (D.C. Cir.

1979).20
A. “Deliberative Process ” Privilege

The “ deliberative process” privilege under FOIA is substantially similar in
scope and purpose to the deliberative process aspect of executive privilege,
19 The exemptions contained in the Freedom of Information Act do “ not [provide] authonty to withhold
information from Congress." 5 U .S.C . § 552(c)
20 In explaining the relationship between the privileges under FOIA and the evidentiary privileges in litigation,
the D C. Circuit stated:
[T]he analysis contained in Exemption 5 cases is applicable [to common law dtscovery cases]
because Exemption 5 exempts only those documents normally privileged in the civil discovery
context NLRB v Sears. Roebuck& Co , 421 U .S. 132, 148-49 . . (1975);EPA v Mink, . . . 410
U S .a t8 5 -8 6 . . (1973); Vaughn v Rosen,
523F.2dat 1143(1975). Thus in effect Exemption
5 is co*extensive with the common law discovery privileges: Exemption 5 shields from a member of
the public seeking a document under FOIA that which would be shielded from a litigant seeking
discovery from an agency. There is, however, an additional factor to be considered in the discovery
context that is not considered in the FOIA context .
When a party seeks discovery against the
Government and the Government interposes a claim of privilege, it is appropriate for the court to
consider the litigant's need for the material. But when a member of the public seeks access to material
under FOIA and the Government claims that the material comes within the purview of Exemption 5,
disclosure is permitted of that which would “ routinely be disclosed" in private litigation. H.R Rep.
No 1497, 89th Cong , 2d Sess .10(1966). Stated differently, the extent c f the requester's need is not
considered in the FOIA context
McClelland v. Andrus, supra, at 1287, n.54 (emphasis supplied).

491

discussed above. Although both privileges apply generally to the same types of
documents, the primary differences between the two privileges lie in their
respective applications. First, executive privilege traditionally has been invoked
only by the President to shield documents from disclosure to Congress, and by
the President or the head of any executive department or agency in judicial
proceedings.21 FOIA exemptions, in contrast, may be claimed by the head, or
other designated official, of any government agency in possession of documents
for which a request has been made by a member of the public. Second, as noted
above, claims of executive privilege for deliberative documents must be balanced
against the public interest in disclosure, which is frequently analyzed in terms of
the requesting government institution’s ability to perform its functions responsi­
bly— whether legislative investigations or judicial resolution of disputes— with­
out gaining access to the disputed materials. In considering the claims of
exemptions under FOIA, however, the requestor’s interest in or need for the
documents is irrelevant. See H .R. Rep. No. 1497, 89th Cong., 2d Sess. 10
(1966); M cC lelland v. Andrus, supra. Notwithstanding these differences, the
analyses involved in the applications of the two privileges are very similar.
As in the case of executive privilege, the “ deliberative process” privilege
embraced by exemption 5 was intended to protect the integrity of the decision­
making process and to promote full and frank deliberations during that process.
However, consistent with the strong disclosure policy of FOIA, the privilege is to
be considered “ ‘as narrowly as [is] consistent with efficient Government opera­
tion.’” C oastal States, supra, 617 F.2d at 868, quoting from S. Rep. No. 813,
89th Cong., IstS ess. 9 (1965). S ee also FBI v. Abramson, 456 U.S. 615,629-32
(1982); Departm ent of Air Force v. Rose, 425 U.S. 352, 360-62 (1976). The
privilege exempts documents which are advisory or recommendatory in nature,
reflecting “ the give-and-take of the consultative process . . ., weighing the pros
and cons of agency adoption of one viewpoint or another,” Coastal States, supra,
617 F.2d at 866, and “ other subjective documents that reflect the personal
opinions of the writer prior to the agency’s adoption of a policy.” Taxation With
Representation , supra, 646 F.2d at 677. See also NLRB v. Sears, supra, 421 U.S.
at 150; B rintonv. Department of State, supra, 636F.2dat604—06. In the words of
the D.C. Circuit, which has developed a considerable body of law construing the
deliberative process privilege:
[The privilege] was created to protect the deliberative process of
the government, by ensuring that persons in an advisory role
would be able to express their opinions freely to agency decision­
makers without fear of publicity. . . . Such consultations are an
integral part of [an agency’s] deliberative process; to conduct this
process in public view would inhibit frank discussion of policy
matters and likely impair the quality of decisions.
21 See nn. 4, 5, supra.

492

Ryan v. Department of Justice, 617 F.2d 781, 789—90 (D.C. Cir. 1980) (footnote

omitted). In addition, the privilege was designed to
protect against premature disclosure of proposed policies before
they have been finally formulated or adopted; and to protect
against confusing the issues and misleading the public by dis­
semination of documents suggesting reasons and rationales for a
course of action which were not in fact the ultimate reasons for the
agency’s action.
Coastal States, supra, 617 F.2d at 866.

Applying this standard to the materials discussed in this memorandum,
documents reflecting the internal details involved in the preparation of formal
Attorney General opinions or Office of Legal Counsel opinions, as well as the
more informal predecisional working papers which pass between and within the
Attorney General’s Office and the Office of the President, would be included in
this category of deliberative documents protected by exemption 5. See, e .g .,
Brinton v. Department c f State, supra (holding that opinions prepared by the
Office of the Legal Adviser for the Secretary of State fell within the deliberative
process privilege of exemption 5).
The courts have held, however, that “ deliberative process” privilege does not
protect documents which reflect final opinions, statements of reasons supplying
the bases for decisions, or policies actually adopted, or documents that otherwise
constitute the “ working law” of an agency. See NLRB v. Sears, supra, 421 U.S.
at 152—53; Taxation With Representation, supra, 646 F.2d at 678; Coastal States,
supra, 617 F.2d at 866-68. The rationale underlying the “ final opinion” excep­
tion to the deliberative process privilege is to prevent agencies from developing a
body of “ secret law” veiled by the exemption 5 privilege— the maintenance of
which “ would weigh heavily against the public interest.” Sterling Drug, Inc. v.
FTC, 450 F.2d 698, 715 (D.C. Cir. 1971). See Brinton v. Department c f State,
supra, 636 F.2d at 605. Thus, decision documents of the Office of the President,
deliberative materials “ incorporated” into those documents, and opinions of the
Attorney General which have been “ incorporated” into the President’s final
document, would be subject to disclosure under FOIA. See EPA v. Mink, 410
U.S. 73 (1973).22
22 “ Final opinions” of the Office of Legal Counsel or the Attorney General, which were written for the President
and form part of the basis of the President’s final action, but which have not been “ incorporated” into the President's
final decision document, would be protected from disclosure under exemption 5 s pnvilege for attomey-chent
communications, as well as the deliberative process pnvileges. See Brinton v D ep't c f State, supra. M ead Data
Central, supra
If the “ final opinions” from the Attorney General’s Office are nor of a legal advisory nature— or are otherwise
ineligible for a claim of attomey-client pnvilege— an analysis must be made regarding the purpose of the opinion
documents in issue If the opinion is a predecisional document— i.e.. the document presents the Attorney G eneral’s
views on a particular matter which will be considered by the President in taking final executive action, or in the case
where final executive action has already been taken but the Attorney General submits a document which “ provide[s]
guides for decisions o f similar or analogous cases ansing in the future”— the Supreme Court has stated that the
document is exempted from FOIA’s disclosure mandate as a deliberative document NLRB v Sears, supra, 421
U.S. at 152, n. 19. If the Attorney General’s “ final opinion” is postdecisional, as are most final opinions— i e.,
C ontinued

493

Nor does the privilege extend to documents of a purely factual nature. In the
case of documents of a mixed factual/deliberative nature, factual materials which
can reasonably be severed from the deliberative or advisory segments of the
document without compromising the confidential remainder of the document
must be disclosed. EPA v. Mink, supra, 410 U.S. at 91. However, “ factual
segments [of advisory documents] are protected from disclosure as not being
purely factual if the manner of selecting or presenting those facts would reveal the
deliberate process, or if the facts are ‘inextricably intertwined’ with the policy­
making process.” Ryan v. D epartment c f Justice, supra, 617 F.2d at 790
(footnotes omitted). See Playboy Enterprises v. Department c f Justice, supra.23
B. Attorney-Client Privilege

Exemption 5 of FOIA also embraces the common law evidentiary privilege for
attomey-client communications. 5 U.S.C. § 552(b)(5); Fed. R. Civ. P. 26; Fed.
R. Evid. 501.24See NLRB v. Sears, supra , 421 U.S. at 154 \M eadD ata Central,
supra. The attomey-client privilege protects confidential disclosures of a client to
his or her attorney, which were made in order to obtain legal assistance and not for
the purpose of committing a crime or tort. 8 Wigmore, Evidence § 2290-2329
communications which “ look[] back on and explain[]
a decision already reached or a policy already
adopted” — the opinion would not be exempt from FOIA’s disclosure mandate, since disclosure would pose “ a
negligible risk o f denying to agency decisionmakers the uninhibited advice which is so important to agency
decisions.” Id.
In its companion case lo NLRB v Sears, supra. Renegotiation Bd. v Grumman Aircraft Engineering Corp., 421
U S 168, 184-85 (1975), the Court set forth the additional consideration of whether the author of the “ final
opinion” possesses decisional authonty with reference to matters addressed in the opinion. Thus, if the subject of
the Attorney G eneral’s opinion, or other Department of Justice communication, involves a matter over which the
Office of the President has final decisional authority, the opinion necessarily is predecisional, and therefore exempt
from disclosure, even if the opinion represents the “ final” view o r disposition of the Department of Justice on the
matter. O f course, the final action taken by the Office of the President may incorporate the Attorney General’s
advisory opinion— in which case, it would lose its predecisional character and become subject to disclosure See
also Brinton v. D ep 't c f State, supra. 636 F 2d at 605 (holding that legal opinions prepared by the Office of the Legal
Adviser for the Secretary of State were properly withheld on the ground that the Legal Adviser's opinions were not
“ final opinions” as contemplated by the FO IA , inasmuch as the Legal Adviser “ has no authority lo make final
decisions concerning United States policy
[,] [i]nstead, his role is to give advice to those in the State
Department who do make the policy decisions.” ).
23 The D .C. Circuit recently rejected the D epartm ent’s claim of privilege for a 302-page document prepared by a
task force of the Office of Professional Responsibility of the Department of Justice for the Attorney General. The
document reported the results of an eight-month investigation into the circumstances sun-ounding the infiltration of
an FBI informant into the Ku Klux Klan Playboy Enterprises v. D e p 't c f Justice, supra, 677 F.2d 931 Against the
D epartm ent’s claim that the entire report “ reflect[ed] the ‘choice, weighing and analysis of facts’ by the task force
and [was] therefore protected as a part of the deliberative process,” 677 F.2d at 935, ihe court of appeals held that the
report was, for the most part, not exempt from disclosure, and remanded to the district court for a determination of
those limited portions of the report which were properly exempt, as containing conclusions, recommendations, or
opinions and were severable from the factual portions of the document The court stated:
We are not persuaded by the Department’s argument. Anyone making a report must of necessity
select the facts to be mentioned in it; but a report does not become a part of the deliberative process
merely because it contains only (hose facts which the person making Ihe report thinks material. If this
were not so. every factual report would be protected as p£rt of the deliberative process.
Id.
24 The attomey-chent pnvilege is a common law evidentiary pnvilege which has been codified in Rule 501 of the
Federal Rules o f Evidence and Rule 26 of the Federal Rules o f Civil Procedure for use in civil litigation and
discovery. While the Rules are not applicable to congressional subpoenas, the interests implicated by the attomeyclient pnvilege generally are subsumed under a claim of executive pnvilege when a dispute arises over documents
between the Executive and Legislative Branches, and the considerations of separation of powers and effective
performance of constitutional duties determine the validity of the claim of pnvilege

494

(McNaughton rev. 1961). See Upjohn v. United States, 449 U.S. 383 (1981);
Fisher v. United States, 425 U.S. 391 (1976). Notwithstanding its overall
purpose to protect the client’s factual disclosures, the privilege has been extended
by federal courts to include an attorney’s communications to his or her client in
order to prevent inadvertent disclosure, either directly or by implication, of
information which the client had previously confided to the attorney, as well as to
foster the attorney’s ability to give sound and informed professional advice.
Coastal States, supra, 617 F.2d at 862; Mead Data Central, supra, 566 F.2d at
254 n.25.
Like the executive and deliberative process privileges, the attomey-client
privilege is designed to encourage full and frank discussions among the persons
whose communications are protected and thereby to “ promote [the] broader
public interests in the observance of law and administration of justice.” Upjohn,
supra, 449 U.S. at 389. To this end, “ (t]he privilege recognizes that sound legal
advice or advocacy . . . depends upon the lawyer’s being fully informed by the
client.” Id. See also M ead Data Central, supra, 566 F. 2d at 252 (“The opinion of
even the finest attorney . . . is no better than the information which his client
provides. In order to ensure that a client receives the best possible legal advice,
based on a full and frank discussion with his attorney, the attomey-client privilege
assures him that confidential communications to his attorney will not be disclosed
without his consent.” ). See generally 2 J. Weinstein and M. Berger, Weinstein’s
Evidence K 503 (1982).
Although the attomey-client privilege traditionally has been recognized in the
context of private attomey-client relationships, the privilege also functions to
protect communications between government attorneys and client agencies or
departments, as evidenced by its inclusion in the FOIA, much as it operates to
protect attomey-client communications in the private sector. See Brinton v.
Department c f State, supra, 636 F.2d at 603-04; M ead Data Central, supra, 566
F.2d at 252-55; Jupiter Painting Contracting Co. v. United States, 87 F.R.D.
593,598 (E.D. Pa. 1980); Falcone v. Internal Revenue Service, 479 F. Supp. 985,
989-90 (E.D. Mich. 1979). See also Office of Legal Counsel, “ Memorandum
for Helen S. Lessin, Director, Federal Legal Council, re: OLC Policies Regard­
ing Issuance and Release of Opinions” (Sept. 10, 1980).25
The Supreme Court’s recent opinion in Upjohn, supra, analyzing the scope of
the corporate “ client” for purposes of the attomey-client privilege, is helpful to
our consideration of the privilege in the context of the Attorney General and the
Office of the President. In Upjohn, supra, the Court discarded the restrictive
“ control group” test26 for determining which communications are within the
scope of the privilege in a corporate setting, in favor of a broader scope of
“ client,” more suited to the purposes of the privilege. The Court noted that the
25 In addition. Government attorneys, no less than private attorneys, are bound by the ABA Code of Professional
Responsibility's disciplinary rule DR 4—101(B). which provides that a lawyer shall not knowingly reveal a
confidence or secret o f his client unless the client consents to such disclosure.
26 The control group test restricts the definition of “ client” for purposes of the pnvilege to “ upper-echelon
management” officials “ responsible for directing (the client corporation's] actions in response to legal advice ” 449
U.S at 388. 391.

495

privilege was designed to protect both the giving of professional advice to those
who are charged with the actual implementation of the client corporation’s
policies, as well as the communication of information to the attorney sufficiently
specific to enable him or her to provide sound, practical, and informed legal
advice. Id. at 390. These purposes were frustrated by the narrow scope of
privileged communications recognized by the “ control group” test.
While the Upjohn decision studiously avoided setting forth a precise formula­
tion of the scope of the attomey-client privilege in the corporate or governmental
setting, the Court was nonetheless insistent in its view that application of the
privilege had to be determined in each case to serve the purposes of the privilege.
In view of the criticism expressed in the Upjohn decision of the control group test,
it is likely that, in most instances, the “ client” in the context of communications
between the President and the Attorney General, and their respective aides,
would include a broad scope of White House advisers in the Office of the
President. The “ functional” analysis suggested by Upjohn focuses on whether
the privilege would encourage the communication of relevant and helpful infor­
mation from advisers most familiar with the matters on which legal assistance is
sought, as well as whether the privilege is necessary to protect and encourage the
communication of frank and candid advice to those responsible for executing the
recommended courses of action. A corollary to this expanded concept of the
“ client,” which reflects the realities of the governmental setting, is that the
“ attorney” whose communications are subject to the attomey-client privilege
may, in fact, be several attorneys responsible for advising the “ client” agency or
division regarding the prudence and propriety of proposed courses of conduct.
Thus, advice given by the various Assistant Attorneys General and their staffs
may be subject to the privilege. See, e .g ., Brinton v. Department cf State,
su pra.21

Notwithstanding these notions of “ attorney” and “ client” which the Court has
expanded to implement fully the purposes of the privilege, the actual operation of
the privilege continues to be governed by the traditional guidelines and pro­
cedures.28 As in the traditional attomey-client context, once the privilege has
attached, only the client, in this case the President or some other high level
official in the Office of the President who is responsible for receiving and acting
on the legal advice, may waive it. Thus, for example, a FOIA request lodged with
the Department of Justice for information communicated to the Office of the
President by the Attorney General which is protected by the attomey-client
privilege should not be honored unless the Office of the President consents to
release of the information. See Office of Legal Counsel, “ Memorandum for
Helen S. Lessin,” supra. See generally Harmon, Memorandum for Patricia M.
27 Although the Brinton decision was ultimately decided on deliberative process grounds, the attomey-chent
privilege aspect of exemption 5 was discussed at length by the court.
28 See United States v. Anderson, 34 F.R D. 518, 523 (D Colo. 1963), for application of the traditional attomeychent privilege formulation in the governmental context'
[T]he documents are privileged insofar as they do not comment or report on information coming
from persons outside the government o r from public documents, or are summaries of conferences
held with or in the presence of outsiders, and were produced with the idea of obtaining or receiving
legal advice.

496

Wald, Assistant Attorney General, Office of Legislative Affairs, “ Formulation of
Policy on Disclosure of Information to Congress” at 8, 10 (July 19, 1977).
In addition, the person seeking to assert the privilege— either the client or the
attorney on the client’s behalf—must be able to demonstrate that the confidential
disclosures “ might not have been made absent the privilege,” Fisher v. United
States, supra, at 403, and that the underlying facts for which the privilege is
claimed have remained confidential. Mead Data Central, supra, at 253. See also
Permian Corp. v. United States, 665 F.2d 1214 (D.C. Cir. 1981); Brinton v.
Department of State, supra.29 Applying this rule to President-Attomey General
communications, the circulation of advisory documents outside the operative
circle of officials responsible for giving or receiving advice in the Office of the
President or the Department of Justice, or, the reporting of factual information
acquired from persons or sources outside the privileged relationship, would
constitute a waiver, whether express or implied, of the privilege with respect to
those documents and would subject them to disclosure, unless exempt from the
Freedom of Information Act pursuant to some other exemption. See Permian
Corp. v. United States, supra;30Brinton v. Department c f State, supra. Advisory
documents from the Attorney General which have been turned over to con­
gressional committees are presumed to be no longer confidential and may not be
the basis of a claim of attomey-client privilege. See generally Harmon, “ For­
mulation of Policy on Disclosure of Information to Congress,” supra.31 See also
Permian Corp. v. United States, supra, at 1220-22. However, these same
documents may be subject to the deliberative process privilege under exemption
5.32
29 The requirement lhat the confidential disclosures for which the privilege is sought have remained confidential
does not preclude the privilege's proper attachment lo communications which have been circulated in a limited
fashion beyond the attorney and the person within the group requesting legal advice. See Upjohn v United States,
supra, at 395; Coastal States, supra, at 863; Mead Data Central, supra, at 253 n.24. This broader scope of the
confidentiality requirement is particularly appropriate in the corporate and governmental contexts. See discussion,
infra
30 In Permian Corp , supra, the D.C. Circuit held that the voluntary disclosure of confidential materials to a third
party outside the privileged relationship, in this case, the SEC, constituted a waiver of the privilege with respect to
those documents, notwithstanding the SEC’s agreement to protect the documents from further disclosure. Thus, the
court rejected the rule of “ limited waiver,” followed by the Eighth Circuit in Diversified Industries, Inc. v.
Meredith, 572 F 2d 596 (1977) (en banc), and concluded that the pnvilege could no longer be invoked to protect the
documents from being disclosed by the SEC to another government agency*
The Eighth Circuit’s “ limited waiver” rule has little to do with [the] confidential link between the
client and his legal advisor Voluntary cooperation with government investigations may be a laudable
activity, but it is hard to understand how such conduct improves the attomey-client relationship If the
client feels the need to keep his communications with his attorney confidential, he is free to do so
under the traditional rule by consistently asserting the privilege, even when the discovery request
comes from a “ fnendly” agency.
*

*

*

*

*

[T]he attomey-client pnvilege should be available only at the traditional pnce. a litigant who wishes
to assert confidentiality must maintain genuine confidentiality
665 F 2 d at 1220-21, 1222 (footnote omitted).
31 Former Assistant Attorney General H annon suggested that even the “ limited disclosure” involved in disclos­
ing privileged materials to an executive session of Congress, or in a nonpublic administrative heanng, “ would
appear to undermine the theoretical predicate of the privilege,” as applied in the civil discovery context. “ The
purpose of a privilege is to protect confidential communications necessary to promote certain relationships, once
this confidentiality is breached, the rationale for granting the pnvilege no longer applies ” “ Formulation o f Policy
on Disclosure of Information to C ongress,” supra, at 5 (citations omitted)
32 There is an additional pnvilege available under exemption 5 which may be invoked, when appropnate, to
C o n tin u e d

497

III. Tlhe “ Governmental” Evidentiary Privileges— and Their Freedom off
Information Act Counterparts
The so-called “ governmental” evidentiary privileges are common law priv­
ileges, now incorporated into the Federal Rules of Civil Procedure and the
Federal Rules of Evidence, which have traditionally been available exclusively to
the government as a litigant. Daniel, Assistant Attorney General, Civil Division,
“ Memorandum to All Civil Division Attorneys re: Asserting Claims of Official
Government Privilege in Litigation” (Nov. 1980). See generally M cClelland v.
Andrus, supra, at 1286, n.53, quoting Association fo r Women in Science v.
Califano, 566 F.2d 339 (D.C. Cir. 1977). These privileges— the informant’s
privilege, the law enforcement investigatory files privilege,33 and the privilege
for confidential information on required reports34—supplement the deliberative
process, attomey-client and work-product privileges discussed above which are
available to governmental as well as private parties in the civil litigation and
discovery contexts. See Fed. R. Civ. P. 26; Fed. R. Evid. 501. These “ govern­
m ental” privileges are necessary to protect the ability of the Executive Branch to
discharge its duties under the Constitution and the laws of the United States, but
because their assertion in litigation does not raise the problems of a constitutional
conflict with a coequal branch, these privileges may be invoked by the head of the
executive department in possession or control of the requested documents, or his
or her delegate.35 See Association fo r Women in Science v. Califano, supra. See
also M cClelland v. Andrus, supra; Daniel, “Asserting Claims of Official Gov­
ernmental Privilege in Litigation” (Nov. 1980). These privileges also have
protect communications from the Office of the Attorney General to the Office of the President— the work-product
privilege The work-product privilege under exemption 5 of the FOIA protects documents prepared in con­
templation of litigation which reflect the “ m ental processes” of attorneys. The work-product pnvilege is distinct
from the attomey-client pnvilege in that “ it provides a working attorney with a ‘zone of privacy’ within which to
think, plan, weigh facts and evidence, candidly evaluate a client's case, and prepare legal theones ” Coastal States,
supra, at 864. While the attomey-client privilege is designed to protect the client’s interest in confidentiality, the
purpose o f the work-product pnvilege is to protect “ the adversary tnal process itself.” Id.
Because it is limited to documents prepared in contemplation o f litigation, the work-product privilege is the least
invoked o f the exemption 5 pnvileges in the context of President-Attomey General communications The broad
advisory role that the Attorney General plays vis-&-vis the President, together with the President’s general lack of
involvement in litigation strategies, makes their communications far more suited to the deliberative process and
attomey-client privileges as a basis for nondisclosure in litigation or under FOIA.
33 The investigatory files privilege—which frequently encompasses information which might reveal the identity
o r statements of informants— protects interests which may be asserted under a claim of executive privilege also, if
the interests are sufficiently strong in a particular case to implicate constitutional concerns. See 40 Op. Att’y Gen.
45. See also Office o f Legal Counsel, “ Executive Privilege in Litigation for Investigative Files” (September 18,
1981); Harmon, “ Memorandum to All Heads of Offices, Divisions, Bureaus, and Boards of the Department of
Justice,” (May 23, 1977), Rehnquist Testimony, supra. However, because these interests rarely impinge on the
performance of constitutional functions of the Executive Branch to the same degree as the “ state secrets” or
deliberative process components of the privilege, the privilege is generally asserted simply as an evidentiary
pnvilege in litigation.
34 The privilege for confidential information on required government reports is similar to the informant's
privilege, see discussion at 3 1, infra, in that it protects information solicited by the government for its purposes on a
promise o f confidentiality. This pnvilege, like its FOlA-exemption 6 counterpart, protects accident reports,
em ployment history reports, financial disclosures, conflict-of-interest reports, and other information, the disclosure
o f which would constitute a “ clearly unwarranted invasion of personal pnvacy ” 5 U .S.C . § 552(b)(6). See D ep’t c f
State v Washington Post C o., 456 U S. 595 (1982). D ep’t c f the A ir Force v. Rose, 425 U.S. 352 (1976); A stfn fo r
Women in Science, supra. O f the pnvileges discussed in this memorandum, this is the least likely privilege to be
invoked in the context o f President-Attomey General communications.
35 See generally n .5 , supra.

498

analogues in the Freedom of Information Act under exemptions 6 and 7, 5
U.S.C. §§ 552(b)(6),(7), to shield documents of the same general type from
disclosure to members of the public. As noted in the foregoing discussion of the
evidentiary privileges incorporated into exemption 5 of the FOIA, the court must
strike a balance between “ the public concern in revelations facilitating the just
resolution of legal disputes [on the one hand,] and, on the other, occasional but
compelling needs for confidentiality,” M cClelland v. Andrus, supra at 1287,
n.55, in deciding claims of privilege in the litigation context.
A. Informant’s Privilege

The informant’s privilege permits the government to withhold the identity of
persons who furnish information concerning violations of the law, or otherwise
render assistance, to officers charged with law enforcement responsibilities. See
8 C. Wright & A. Miller, Federal Practice & Procedure, § 2019 at 155 (1970);
Roviaro v. United States, 353 U.S. 53 (1957); Black v. Sheraton Corp. c f
America, 47 F.R.D. 263 (D.D.C. 1969), a f f d 564 F.2d 550 (D.C. Cir. 1977).
The informant’s privilege recognizes that prospective informants usually con­
dition their cooperation with law enforcement officers on an assurance of ano­
nymity in order to protect against physical harm or other undesirable con­
sequences to themselves and their families which would very likely result as a
consequence of disclosure. United States v. Tucker, 380 F.2d 206, 213 (2d Cir.
1967). Although this privilege protects only the identity of the informant,
information provided by the informant may also be shielded under this privilege
if its disclosure would reveal the informer’s identity. Rovario v. United States,
supra, at 60. The informant’s privilege, like the other privileges discussed above,
is qualified; therefore, the government must show that its interest in effective law
enforcement outweighs the litigant’s need for the information. See Rovario v.
United States, supra; In re Attorney General c f United States, 596 F.2d 58 (2d
Cir. 1979); 2 J. Weinstein and M. Berger, Weinstein’s Evidence H 510[02] at
510-18 (1982).
B. Law Enforcement Investigatory Files Privilege

Like the informant’s privilege, the privilege for law enforcement investigatory
files is necessary to protect against the harm that would flow from public
disclosure of information contained in the files and to facilitate the government’s
law enforcement process. See Black v. United States, 564 F.2d 531 (D.C. Cir.
1977); Brown v. Thompson, 430 F.2d 1214 (5th Cir. 1970). Disclosure of open
investigatory files36 would undercut the government’s efforts to prosecute crimi­
nals by disclosing investigative techniques, forewarning suspects under inves­
36 As is apparent from the reasons underlying the pnvilege, the law enforcement investigatory files pnvilege does
not apply lo files pertaining to investigations which have been closed, although information protected by another
privilege, e.g ., the informant’s pnvilege, would continue to be shielded. See 2 Weinstein’s Evidence 11 509(07) at
509-52-58 (1982). Cf. Supreme C ourt’s recent discussion of FOIA exemption 7 in FBI v. Abramson, 456 U.S.
615 (1982)

499

tigation, deterring witnesses from coming forward, and prematurely revealing
facts supporting the government’s case.37 The privilege for law enforcement
investigatory files is a qualified privilege, and may be overcome by a strong
showing of need or interest in disclosure of the information. See Black v. United
States, supra.
C . FOIA Exemption 7

Exemption 7 of the Freedom o f Information Act incorporates these privileges
for law enforcement records to protect the information contained therein from
compulsory disclosure to members of the public. Exemption 7 exempts from the
general disclosure mandate of the FOIA those matters which are
investigatory records compiled for law enforcement purposes, but
only to the extent that the production of such records would
(A) interfere with enforcement proceedings, (B) deprive a per­
son of a right to a fair trial or an impartial adjudication, (C) con­
stitute an unwarranted invasion of personal privacy, (D) disclose
the identity of a confidential source and, in the case of a record
compiled by a criminal law enforcement authority in the course of
a criminal investigation, or by an agency conducting a lawful
national security intelligence investigation, confidential informa­
tion furnished only by the confidential source, (E) disclose inves­
tigative techniques and procedures, or (F) endanger the life or
physical safety of law enforcement personnel!.]
5 U .S.C . § 552(b)(7). The subparts of § 552(b)(7) make clear that the interests
protected therein are roughly analogous to those protected by the “ governmen­
tal” privileges in litigation for informant’s identity and law enforcement inves­
tigatory files. See generally FBI v. Abramson, supra; NLRB v. Robbins Tire &
Rubber C o., 437 U.S. 214 (1978); Lesar v. Department cf Justice, 636 F.2d 472
(D.C. Cir. 1980), Church cf Scientology c f Calif, v. Department c f Justice, 612
F. 2d 417 (9th Cir. 1979).

IV. Conclusion
The privileges available to protect the confidentiality of the Attorney General’s
communications with the Office of the President can be roughly categorized into
three classes, depending upon the nature of the communications for which the
privilege is asserted, the interests which are sought to be protected by the claim of
privilege, and the persons against whom the claim is made. This memorandum
represents an effort by this Office to provide the Attorney General with a general
outline of the privileges available to him to protect his confidential communica­
37 See also former Attorney General Jackson s opinion at 40 Op. A tt’yG en 45 (1941), concluding lhat premature
disclosure o f law enforcement investigative reports to Congress or the public could prejudice the nghts of
prospective defendants whose investigations are the subject of the reports.

500

tions and working papers from compulsory disclosure when he believes that
disclosure would be against the interests of the Department, the President, or the
broader “ public,” and to provide guidelines for the assertion of those privileges.
While the foregoing discussion should prove helpful in providing a framework
for analysis of potential claims of privilege, we would caution that the ap­
plicability of any privilege to a given set of circumstances will almost always
involve a judgment of competing values. While the Attorney General or the client
must decide initially whether to assert the privilege, the task of resolving
conflicts arising out of such competing values, in the final analysis, is one that is
reserved to the courts.
T

heodore

B. O

lson

Assistant Attorney General
Office of Legal Counsel

501